Title: From Benjamin Franklin to Thomas Grenville, 31 May 1782
From: Franklin, Benjamin
To: Grenville, Thomas


Sir,
Passy May 31st. 1782.
I do not find that I have any express Authority to absolve a Parole given by an English Officer in America. But desirous of Complying with a Request of the Duke of Richmond as far as may be in my Power, and being confident that the Congress will be pleased with whatever may oblige a Personage they so much Respect. I do hereby consent that Capt. Macleod serve in his military Capacity, in England, only, till the pleasure of the Congress is known, to whom I will write immediately, and who I make no doubt will discharge him entirely.— I have the honour to be Sir,
Mr Grenville
